﻿202.	 I should like to begin by extending to Mr. Jorge Illueca my sincere felicitations on his election to the presidency of the thirty- eighth session of the General Assembly. It is a tribute to his statesmanship and to the profound respect that he enjoys in the international community for his dedication to the cause of peace and human dignity. It is also an acknowledgement of his great country's role in upholding the principles of the Charter of the United Nations and in the advancement of its objectives.
203.	I also convey my delegation's sentiments of great esteem to his predecessor, Mr. Imre Hollai of the Hungarian People's Republic, who guided the work of the thirty-seventh session with such distinction and success,
204.	I take this opportunity to greet warmly the Government and people of Saint Christopher and Nevis on the independence of their country and to welcome the entry of this new nation into the international community. Pakistan looks forward to friendly relations with Saint Christopher and Nevis and to fruitful co-operation with it.
205.	It gives me great pleasure to pay a special tribute to the Secretary-General. He has brought great distinction and wide experience to this high office and his dedicated efforts towards the solution of the problems confronting the international community merit our deepest appreciation.
206.	Last year, in his report on the work of the Organization, the Secretary-General deplored the continuing deterioration of the political and security climate and urged the international community to arrest and reverse this trend by adhering to the principles and purposes of the Charter. It is a matter of grave concern that, a year later, the international situation shows no sign of improvement and the Secretary-General has been obliged to repeat his earlier warning in his current report.
207.	We are living in a dangerous world of growing nuclear arsenals, increasing tensions and a worsening economic malaise. We are witnessing a regrettable weakening of the resolve of States to settle their disputes in accordant with the spirit of the Charter. There is an alarming increase in the resort to force. Recent violations of the principles of non-interference in the affairs of sovereign States presage a return to the politics of coercion and pressure against less powerful countries. This poses a serious threat to the sovereignty and security of small nations. Equally evident is the inability of smaller nations to act collectively to protect themselves from the competing interests and designs of the great Powers.
208.	The failure of detente and the spiralling arms race, particularly in respect of nuclear weapons, the lack of meaningful progress in the dialogue between the superpowers and attempts to establish new spheres of influence are developments which have brought the world to the brink of catastrophe. The tragic incident of the Korean airliner and the consequent heightening of tension in East- West relations remind us of the real danger of a single incident causing a wider conflict and also the need to exercise restraint in order to avert a major crisis.
209.	The economic landscape is equally bleak. It generates its own tensions which, if left unattended, could prove disastrous for the whole world. The industrialized countries must recognize that the demand for the new international economic order is not an anguished plea for charity but represents the legitimate aspirations of hundreds of millions of people.
210.	The ravages of global recession have brought into vivid focus the fragility of the existing international economic system and, even more, the interdependence of all economies.
211.	The crisis in the international economic system continues to be a cause for profound concern, both on account of its devastating impact on the economies of developing countries and, more importantly, because of the absence of any real indication that the international community is ready for a common endeavour to seek solutions to problems afflicting all nations. All efforts to seek structural adjustments in the system, or to adopt measures required to alleviate the conditions of the developing countries, have met with stubborn resistance by the developed countries.
212.	Several distinguished world leaders have spoken eloquently on the serious consequences of the present economic crisis. The crisis has frustrated the hopes of the countries of the third world for improvement in the quality of life of their peoples and they are faced with large-scale social unrest which could lead to political upheaval.
213.	The failure of the international community to act in concert to deal with the situation has served to aggravate it. The near breakdown in the international financing system is either driving the developing nations towards bankruptcy and default or pushing them deeper into debt liabilities from which they cannot recover. The growing debt problem, which is only one aspect of the international economic crisis, demonstrates the failure of existing institutions.
214.	The goal of a new international economic order remains as distant as ever. This is evident from the desultory action in implementing the provisions of the International Development Strategy for the Third United Nations Development Decade. Furthermore, while we have heard many statements expressing a commitment to launch global negotiations, no meaningful development has taken place in this vital area. Successive initiatives to start a dialogue aimed at resolving the crisis in the global economic system have suffered a similar fate.
215.	It would be naive to assume that the signs of recovery visible in some of the industrialized nations represent indications of an upturn in the world economy. While this trend may be welcome, it cannot by itself resolve the problems of the global economic system, and its impact on the economies of the developing countries would be negligible and too slow. On the other hand, the slightest downward trend in the economies of the developed countries violently and disproportionately affects the economies of the developing countries which do not possess the resilience to withstand vicissitudes in the economic situation of the developed world. The quest for the new international economic order envisages a restructuring which is not aimed at the disruption of the economies of the North, but at providing the developing countries with ways and means to contribute effectively to a just and healthy international economic environment that would prove equally beneficial to the developed countries.
216.	The interdependence of the world today is so great that it is no longer possible to compartmentalize recovery on the basis of restrictive national needs. The nations of the South as well as the North must seek a more equitable and just system that promotes socio-economic development for all, instead of accentuating existing inequalities. It was to be hoped that the sixth session of the United Nations Conference on Trade and Development would have directed its efforts to redressing some of the more pressing problems, but, unfortunately, the results have served to heighten differences and disparities. The stalemate in global negotiations is heading towards a self- perpetuating deadlock. The international community can no longer afford to remain preoccupied with voicing their respective grievances. Mutual recriminations must give way to reconciliation. The time has come for speedy and decisive action. We may not expect to achieve everything in one step, but the North and South together must make a start in dealing with these complex issues.
217.	At the Seventh Conference of Heads of State or Government of Non-Aligned Countries, held in March, the President of Pakistan suggested the elements of global economic co-operation which could combat the crisis confronting the world economy.
218.	First, for the revival of the North and the survival of the South, the developed countries which have material and technological superiority over the developing countries should collectively dismantle all barriers to free trade.
219.	Secondly, for resolving the gigantic problem of international debt that affects the North as well as the South, the two should evolve by common agreement an orderly and equitable system of debt management.
220.	Thirdly, the South should accept the need for better economic management and efficient utilization of its own natural resources. It must increasingly mobilize its own creative energies, both on a national and on a collective basis, and for this purpose prepare a concrete blueprint for South-South co-operation.
221.	Fourthly, it is necessary that all countries give full support to the concept of multilateralism and to increasing the capacity of the international financial institutions to enable them to play a more effective role in initiating world economy’s recovery and in accelerating the economic advance of the developing countries.
222.	Fifthly, in view of the huge and urgent needs of the developing countries for energy investment, serious consideration must be given to setting up arrangements encompassing contributions from Governments, private banks, and suppliers of equipment for financing the capital-intensive and technologically-complex projects in the energy sector.
223.	These are some of the measures which, in our view, can go a long way in helping a transition towards a more equitable system of global economic relations.
224.	Peace and security are basic elements for the progress of mankind. After witnessing two destructive world wars in this century, humanity cannot afford a third conflict. But unfortunately the international political climate is marred by a growing turbulence, and world peace and security, the fundamental objectives of the United Nations, are being increasingly threatened through blatant violations of the sovereignty and independence of small States.
225.	The unresolved Middle East problem constitutes the most serious obstacle to world peace. It is a threat that can, at any time, lead to a major catastrophe. It is also the saga of resolute determination by the brave Palestinian people not to be subdued by the might of Israeli arms. The recent history of the Middle East is one of continuing aggression by Israel against the Palestinian and Arab peoples, the latest victim being Lebanon, whose sovereignty and territorial integrity have been flagrantly violated in utter disregard of all principles of international law and conduct. We believe that any durable and lasting solution to the Middle East problem must ensure Israeli evacuation from all occupied Arab and Palestinian territories, including the Holy City of Jerusalem, and must restore the right of the Palestinian people to self-determination and to the establishment of an independent State in their own homeland.
226.	History has repeatedly demonstrated that oppression cannot endure. A valiant and determined people invariably defeat their oppressors. The future will confirm the lessons of the past. We salute the courageous Palestinian people who, through their undaunted heroism and sacrifice, have provided eloquent testimony to the justice of their cause.
227.	We would also like to pay tribute to the sagacity and wisdom of the Arab leaders who came out with far- reaching proposals in the Fez plan", which contained a comprehensive framework and provided a major initiative for the attainment of peace in this strife-torn region. The Arab heads of State thus demonstrated, yet again, the willingness of the Arab world and the Palestinian people to attain peace with dignity and honour. Israeli rejection of the plan has only served to confirm once again its aggressive and expansionist policies.
228.	In our immediate neighbourhood, a small independent non-aligned State, Afghanistan, has been subjected to foreign military intervention. True to their traditions, the people of Afghanistan have, by their indomitable courage, demonstrated that massive force cannot vanquish a people determined to preserve their independence and identity. For four years now, their tenacious resistance has continued with sustained intensity throughout the length and breadth of the country. Yet they also look to the international community to ensure respect for the sacrosanct principles of non-use of force and non-intervention in international relations and to help them regain their sovereignty and freedom.
229.	A direct and tragic consequence of the foreign military intervention in Afghanistan is the continuing exodus to neighbouring countries of millions of helpless men, women and children, who have been forced to flee from oppression at home and to seek shelter abroad. Nearly three million Afghans have sought refuge in Pakistan. This has placed an enormous burden on our limited resources, but we have willingly accepted it as our Islamic and humanitarian duty. We are grateful to international organizations and friendly Governments that are assisting us in this task. We do, however, look forward to the day when these Afghan refugees can return to their own country without fear of persecution and in conditions of safety and honour.
230.	As a country directly affected by the crisis nearby, Pakistan has a vital interest in a peaceful solution of the Afghanistan problem. The essential elements of a peaceful settlement are: the immediate withdrawal of the foreign troops from Afghanistan; the preservation of the sovereignty, territorial integrity, political independence and non-aligned character of Afghanistan; the right of the Afghan people to determine their own form of government and to choose their economic, political and social system free from outside intervention, subversion, coercion or constraint of any kind whatsoever; and the creation of necessary conditions to enable the Afghan refugees to return voluntarily to their homes in safety and honour. This is the framework that has received the overwhelming support of the Organization of the Islamic Conference, the Movement of Non-Aligned Countries and the United Nations itself. It is within these parameters that Pakistan is engaged in sincere efforts to achieve a political settlement of the Afghanistan problem and is participating in the process of indirect negotiations through the intermediary of the personal representative of the Secretary- General
231.	From the very beginning, we have participated in these negotiations with sincerity and a deep commitment to finding a peaceful political solution. We seek a comprehensive settlement based on the principles endorsed by the international community. Our primary purpose is to uphold these principles, not to apportion blame. During the last year, through an intensive negotiating process, substantial progress has been made in identifying the elements of such a comprehensive settlement and in elaborating the interrelationships among them. A number of crucial issues, particularly the time frame for withdrawal of foreign troops, remain to be solved, and we must hope that further negotiations in the coming months will result in satisfactory agreement on them. 

232.	We fully endorse the Secretary-General's assessment that valuable and indispensable work has been accomplished during the past year. We must build on that. Pakistan, for its part, remains committed to the diplomatic process initiated with so much wisdom and statesmanship by the Secretary-General. I wish to assure him of our determination to pursue it in a positive and constructive spirit and to co-operate fully with the untiring efforts of his personal representative, Mr. Cordovez.
233.	The conflict between Iran and Iraq, which has drained the precious human and material resources of those two States, remains a matter of deep concern and anxiety to the people of Pakistan. The war not only poses a serious threat to the stability of the entire region but could, in the long run, lead to outside involvement, the consequences of which would be grave and far-reaching. We have, therefore, spared no effort to facilitate an early cessation of hostilities and have participated in and extended full support to all initiatives, including those of the Organization of the Islamic Conference, the Non- Aligned Movement and the United Nations, to bring this tragic war to a speedy end.
234.	In the same quest for peace and stability, we have been sincerely and steadfastly pursuing efforts to improve the climate of relations in the South Asian region and, in particular, between Pakistan and India. We are determined to work towards a future different from the past. With trust and confidence, we can gradually build an edifice of permanent peace based on mutual regard for sovereignty and independence and non-interference in each other's internal affairs. Such a relationship, based on reciprocal restraint towards and recognition of each other's sensitivities, would be in consonance with the aspirations of our peoples, who seek peaceful relations and good-neighbourliness in order to enable them to devote their energies single-mindedly to resolving the monumental problems of poverty and ignorance. In the same spirit, we seek a just settlement of the problem of Jammu and Kashmir, which would remove the last hurdle in the way of full normalization of relations between the two countries.
235.	In the context of South Asia, I am happy to report that the seven countries of the region have systematically embarked upon expanding regional co-operation, which is now institutionalized through the important decisions taken at the meetings of the foreign ministers of those countries at New Delhi last August. It is our hope that South Asian regional co-operation will flourish in an atmosphere of mutual confidence which can be generated only by a strict respect for one another's sovereignty and independence and non-interference in internal affairs.
236.	The crises and conflicts in our region highlight the relevance of the concept of the Indian Ocean as a zone of peace and its quintessence, namely the peace and security of the entire region, in which the peoples of the region could devote their energies to building a life of freedom, dignity and progress. We recognize that the proposed conference on the Indian Ocean could become a landmark in our endeavours for the realization of the concept of the peace zone. We believe that the success of the conference can be ensured only through a solemn commitment of the countries of the region to mutual cooperation to resist threats against their security. Similarly, it would be a travesty of the concept if the regional States limited their concerns to outside Powers and remained unwilling to order their own relations on the basis of mutual respect and non-use of force. The issues of peace and security are at the heart of the peace zone concept, which, in the first instance, must be addressed by the regional States in an open-minded and flexible manner.
237.	Effects of use of force and military interventions reach far beyond the areas of their occurrence. Accordingly, our concern for peace is not restricted to our vicinity or our region; we are opposed to the use of force, whether it be in Kampuchea, where outside intervention has prevented the people of that country from exercising their right to shape their own future, in the conflict over the South Atlantic, the threat of intervention in Central America or the circumstances of war and intervention in Chad.
238.	In the case of Kampuchea, under the pretext of rectifying earlier violations of human rights in that country a regime has been imposed on the people of that country by force of foreign arms. The international community must not brook such violations. Attempts by powerful States to dominate smaller neighbours inevitably lead to conflict and aggravate international tensions. The General Assembly must call for the withdrawal of foreign troops from Kampuchea to enable its people to determine their own destiny.
239.	From its very inception Pakistan has been in the forefront of anti-colonial struggles the world over and we are firmly committed to the elimination of the last vestiges of colonialism. We also condemn the abhorrent practice of	which is an affront to human dignity.
240.	The international community must give unqualified and total support to the just struggle of the people of Namibia and Azania for self-determination and independence. South Africa, emboldened by a vast military machine which is augmented by the resources available to it from some countries of the West, remains adamant in its refusal to transfer power peacefully to the people of Namibia, and is demanding the withdrawal of Cuban troops from Angola as a pre-condition for the independence of Namibia. The General Assembly, the Non- Aligned Movement and, most recently, the International Conference in Support of the Struggle of the Namibian People for Independence have categorically rejected any linkage between the independence of Namibia and the presence of Cuban troops in Angola, which is a question that is entirely extraneous to this issue. We fully support this position. The contact group of Western countries bears a solemn responsibility for ensuring the implementation of the United Nations plan for the independence of Namibia.
241.	Pakistan will continue to extend total support to the people of Namibia, led by their sole and authentic liberation movement, SWAPO, as well as to the frontline States which have suffered at the hands of South African aggression. The United Nations must take effective measures, including the imposition of military and economic sanctions, against Pretoria to ensure the early independence of Namibia and the attainment by the people of Azania of their inherent right to self-rule.
242.	I must touch upon an issue which has a direct bearing on the survival of human civilization. The immense and pervasive threat to mankind posed by the lethal and awesome nuclear arsenals possessed by the nuclear-weapon States is all too evident. Over the years, the United Nations has accumulated an extensive and valuable body of thought and principles on issues relevant to disarmament, although its deliberations still fall short of offering a blueprint. An attempt to outline a comprehensive programme for disarmament at the second special session devoted to disarmament ended in failure, highlighting disagreements, despite the professed urgency attached to the adoption of such a programme.
243.	Pakistan believes in an all-embracing approach to disarmament. For us, efforts at the global level, at the 
regional level and on the bilateral plane are all complementary and deserve to be advanced wherever circumstances permit. Similarly, we attach value to both long- term and interim measures. We have therefore support the general ideas of the concept of the freezing and prohibition of nuclear weapons, the strategic arms reduction talks between the United States and the Soviet Union, the creation of nuclear-weapon-free zones and zones of peace, and security guarantees to non-nuclear-weapon States.
244.	Two elements stand out in our perception of disarmament. First, we find an intrinsic correlation between progress towards disarmament and the international political situation. Goals of disarmament cannot be achieved in a political environment devoid of mutual confidence and vitiated by tensions and instances of breaches of peace. Secondly, no moral, ideological or political explanation is sufficiently convincing to justify the diversion of colossal human and global resources to improving and augmenting the formidable existing nuclear and conventional arsenals, which are already capable of destroying all life on Earth.
245.	Disarmament, particularly in the field of nuclear weapons, has become an absolute and urgent necessity. The pressing task which confronts the international community is to seek the reversal of the arms race and ultimately to bring about the complete elimination of these instruments of global suicide. The nuclear Powers must be persuaded to desist from the production of these weapons and to channel the vast and invaluable resources so released towards the economic development and well- being of all mankind.
246.	There is no choice between peace and war, cooperation and conflict, development and destruction. We must surmount our prejudices and fears. What has taken so long to build must not be allowed to perish in a moment of doubt.
247.	I should like to take this opportunity to renew my country's pledge to the fundamental principles enshrined in the Charter of the United Nations and to reiterate our resolve to persist in our endeavours to promote amity, goodwill and friendship with all nations of the world.
